SHERMAN, District Judge.
Upon the state of facts disclosed by the evidence I am satisfied that the bill of sale given by Sty-walt and other owners was, and should be treated as a mortgage, and that Hurst held it only as mortgagee. The case turns upon the fact whether the vessel was or was not in his possession, and under his control. If he held it as a mortgagee without possession, the authorities, both in this country and in England, hold that he is not liable for the wages of the officers and crew, or for repairs and supplies. If he was a mortgagee with possession, then, under the English • authorities, he would not be liable, unless the supplies were furnished and services performed upon his credit. But by the American authorities (see Hodgson v. Butts, 3 Cranch [7 U. S.] 140; Tucker v. Buffington, 15 Mass. 477; Miln v. Spinola, 4 Hill, 177) he would be held and considered as the owner, and liable for the expenses and supplies. These authorities lay down the principle clearly and distinctly, and must govern this case.
I have carefully -examined the evidence, and if, from it, I had any doubt that Hurst had not the possession and control of the vessel after he had received the bill of sale, that doubt would be resolved by the fact that he took out an enrollment of the vessel in his own name, and in doing so swore that he was the true owner, and in actual possession of the same. And thus being the owner, and the vessel running for his benefit, he must be held liable for the wages of the libellant and his wife. Decree for libel-lant